 


 HR 1238 ENR: Securing our Agriculture and Food Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1238 
 
AN ACT 
To amend the Homeland Security Act of 2002 to make the Assistant Secretary of Homeland Security for Health Affairs responsible for coordinating the efforts of the Department of Homeland Security related to food, agriculture, and veterinary defense against terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing our Agriculture and Food Act.  2.Coordination of food, agriculture, and veterinary defense against terrorism (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section: 
 
528.Coordination of Department of Homeland Security efforts related to food, agriculture, and veterinary defense against terrorism 
(a)Program requiredThe Secretary, acting through the Assistant Secretary for Health Affairs, shall carry out a program to coordinate the Department’s efforts related to defending the food, agriculture, and veterinary systems of the United States against terrorism and other high-consequence events that pose a high risk to homeland security.  (b)Program elementsThe coordination program required by subsection (a) shall include, at a minimum, the following: 
(1)Providing oversight and management of the Department’s responsibilities pursuant to Homeland Security Presidential Directive 9–Defense of United States Agriculture and Food.  (2)Providing oversight and integration of the Department’s activities related to veterinary public health, food defense, and agricultural security.  
(3)Leading the Department’s policy initiatives relating to food, animal, and agricultural incidents, and the impact of such incidents on animal and public health.  (4)Leading the Department’s policy initiatives relating to overall domestic preparedness for and collective response to agricultural terrorism.  
(5)Coordinating with other Department components, including U.S. Customs and Border Protection, as appropriate, on activities related to food and agriculture security and screening procedures for domestic and imported products.  (6)Coordinating with appropriate Federal departments and agencies.  
(7)Other activities as determined necessary by the Secretary.  (c)Rule of constructionNothing in this section may be construed as altering or superseding the authority of the Secretary of Agriculture or the Secretary of Health and Human Services.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (1)by striking the items relating to sections 523, 524, 525, 526, and 527; and  
(2)by inserting after the item relating to section 522 the following:   Sec. 523. Guidance and recommendations. Sec. 524. Voluntary private sector preparedness accreditation and certification program. Sec. 525. Acceptance of gifts. Sec. 526. Integrated public alert and warning system modernization. Sec. 527. National planning and education. Sec. 528. Coordination of Department of Homeland Security efforts related to food, agriculture, and veterinary defense against terrorism..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 